BEAUCHAMP, Judge.
Judgment in this cause was entered on the 4th day of November, 1940, and on the same day the appellant filed an instrument signed by his attorneys excepting to the judgment rendered against him and giving notice of appeal to the Court of Criminal Appeals sitting at Austin, Texas. The record shows this to have been filed as a paper in the case, but no other action is taken thereon.
Our stature requires the defendant to cause such notice to *142be entered of record, without which this court has no jurisdiction of the matters involved. For want of jurisdiction, the appeal is dismissed.